919 A.2d 187 (2007)
NORTHERN AREA PERSONAL CARE HOME ADMINISTRATORS ASSOCIATION; Southeastern Regional Caregivers Alliance; Hopwood Village Manor; Sandra Pantalo; Linda's Nursing Service, Inc., t/d/b/a Colonial Gardens Guest House; Idelle Corporation t/d/b/a Carmella's House; Paxton Street Benevolent Society, Inc., t/d/b/a Paxton Street Home, Appellants,
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF PUBLIC WELFARE, Appellee.
Supreme Court of Pennsylvania.
March 26, 2007.

ORDER
PER CURIAM.
AND NOW, this 26th day of March, 2007, the Order of the Commonwealth Court is AFFIRMED.